1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   PAULA RENARD,                         Case No. 2:17-cv-00820-JAK-GJS
12                    Plaintiff,           JUDGMENT
13        v.                               JS-6
14   JP MORGAN CHASE BANK, N.A.,
     individually and as successor by
15   merger to CHASE HOME FINANCE,
     LLC, CALIBER HOME LOAN
16   SERVICE, INC., a Texas Corporation,
     QUALITY LOAN SERVICE, a
17   California Corporation; U.S. BANK,
     N.A., as Trustee for LSF9 MASTER
18   PARTICIPATION TRUST, an entity
     of unknown origin, MONTECITO
19   BANK & TRUST CO., a California
     entity and DOES 1-50, inclusive,
20
                      Defendants.
21
22
23
24
25
26
27
28
1          Following this Court’s February 20, 2019 Order granting summary judgment
2    in favor of defendants CALIBER HOME LOANS, INC. (erroneously sued as Caliber
3    Home Loan Service, Inc.), U.S. BANK TRUST, N.A. AS TRUSTEE FOR LSF9
4    MASTER PARTICIPATION TRUST (erroneously sued as U.S. Bank, N.A., as
5    Trustee for LSF9 Master Participation Trust), and JPMORGAN CHASE BANK,
6    N.A. (erroneously sued as JP Morgan Chase Bank, N.A.), collectively, “Defendants,”
7    the Court hereby enters judgment as follows:
8          IT IS HEREBY ORDERED AND ADJUDGED that:
9          1.    Defendants are dismissed from the action with prejudice;
10         2.    Judgment is entered in favor of Defendants and against plaintiff
11               Paula Renard;
12         3.    Plaintiff Paula Renard shall take nothing as against Defendants; and
13         4.    Defendants may recover allowable costs and disbursements as the
14               prevailing parties in this action in an amount to be determined by the
15               Court.
16
     IT IS SO ORDERED.
17
18
     Dated: March 4, 2019                 __________________________________
19                                        JOHN A. KRONSTADT
20                                        UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28
